Exhibit 10.1

ORTHOVITA, INC.

1997 EQUITY COMPENSATION PLAN

As Amended and Restated, Effective March 6, 2007

The purpose of the Orthovita, Inc. 1997 Equity Compensation Plan (the “Plan”) is
to provide (i) designated key employees of Orthovita, Inc. (the “Company”) and
its subsidiaries, (ii) consultants who perform valuable services for the Company
or its subsidiaries and (iii) non-employee members of the Board of Directors of
the Company (the “Board”) with the opportunity to receive grants of incentive
stock options, nonqualified stock options, stock appreciation rights, restricted
stock and stock units. The Company believes that the Plan will cause the
participants to contribute materially to the growth of the Company, thereby
benefitting the Company’s shareholders, and will align the economic interests of
the participants with those of the shareholders.

1. Administration

(a) The Plan shall be administered and interpreted by the Board or by a
committee consisting of two or more persons appointed by the Board. However, the
Board must approve all grants made to members of the Board who are not employees
of the Company. Except as provided in the preceding sentence, if the Company has
a public offering of Company stock as described in Section 20(b) (“Public
Offering”), the Plan shall be administered by a committee appointed by the
Board, which may consist of “outside directors” as defined under section 162(m)
of the Internal Revenue Code of 1986, as amended (the “Code”) and related
Treasury regulations, and “non-employee directors” as defined in Rule 16b-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
references in the Plan to the “Board,” as they relate to administration of the
Plan, shall be deemed to refer to the committee.

(b) The Board shall have the sole authority to (i) determine the individuals to
whom grants shall be made under the Plan, (ii) determine the type, size and
terms of the grants to be made to each such individual, (iii) determine the time
when the grants will be made and the duration of any applicable exercise or
restriction period, including the criteria for vesting and the acceleration of
vesting, (iv) establish the terms of any non-compete provisions applicable to
grants and the terms of any applicable shareholder’s agreement, and (v) deal
with any other matters arising under the Plan.

(c) The Board shall have full power and authority to administer and interpret
the Plan, to make factual determinations and to adopt or amend such rules,
regulations, agreements and instruments for implementing the Plan and for the
conduct of its business as it deems necessary or advisable, in its sole
discretion. The Board’s interpretations of the Plan and all determinations made
by the Board pursuant to the powers vested in it hereunder shall be conclusive
and binding on all persons having any interest in the Plan or in any awards
granted hereunder. All powers of the Board shall be executed in its sole
discretion, in the best interest of the Company and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
individuals.



--------------------------------------------------------------------------------

(d) Delegation of Authority. Notwithstanding the foregoing, the Board may
delegate to the Chief Executive Officer, in his capacity as a Board member of
the Company, the authority to make grants under the Plan, which grants shall not
exceed 50,000 option shares to any person per year, to employees of the Company
and its subsidiaries who are not subject to the restrictions of section 16(b) of
the Exchange Act and who are not expected to be subject to the limitations of
section 162(m) of the Code. The grant of authority under this subsection 1(d)
shall be subject to such conditions and limitations as may be determined by the
Board.

2. Grants

Awards under the Plan shall consist of grants of Incentive Stock Options and
Nonqualified Stock Options as described in Section 5 (Incentive Stock Options
and Nonqualified Stock Options are collectively referred to as “Options”),
restricted stock as described in Section 6 (“Restricted Stock”), stock
appreciation rights as described in Section 7 (“SARs”) and stock units as
described in Section 8 (“Stock Units”) (hereinafter collectively referred to as
“Grants”). All Grants shall be subject to the terms and conditions set forth
herein and to those other terms and conditions consistent with this Plan as the
Board deems appropriate and as are specified in writing by the Board to the
individual in a grant instrument (the “Grant Instrument”) or in an amendment to
the Grant Instrument. The Board shall approve the form and provisions of each
Grant Instrument. Grants under a particular Section of the Plan need not be
uniform as among the grantees.

3. Shares Subject to the Plan

(a) Subject to the adjustment specified below, the aggregate number of shares of
common stock of the Company (“Company Stock”) that may be issued under the Plan
is 9,350,000 shares. After the effective date of a Public Offering, the maximum
aggregate number of shares of Company Stock that shall be subject to Grants made
under the Plan to any individual during any calendar year shall be 500,000
shares. The shares may be authorized but unissued shares of Company Stock or
reacquired shares of Company Stock, including shares purchased by the Company on
the open market for purposes of the Plan. If and to the extent Options or SARs
granted under the Plan terminate, expire, or are canceled, forfeited, exchanged
or surrendered without having been exercised, or if any shares of Restricted
Stock or Stock Units are forfeited, the shares subject to such Grants shall
again be available for purposes of the Plan.

(b) If there is any change in the number or kind of shares of Company Stock
outstanding (i) by reason of a stock dividend, spinoff, recapitalization, stock
split, or combination or exchange of shares, (ii) by reason of a merger,
reorganization or consolidation in which the Company is the surviving
corporation, (iii) by reason of a reclassification or change in par value, or
(iv) by reason of any other extraordinary or unusual event affecting the
outstanding Company Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Company Stock is
substantially reduced as a result of a spinoff or the Company’s payment of an
extraordinary dividend or distribution, the maximum number of shares of Company
Stock available for Grants, the maximum number of shares of Company Stock that
any individual participating in the Plan may be granted in any year, the number
of shares covered by outstanding Grants, the kind of shares issued under the
Plan, and the price per

 

2



--------------------------------------------------------------------------------

share or the applicable market value of such Grants shall be equitably adjusted
by the Board to reflect any increase or decrease in the number or kind of issued
shares of Company Stock to preclude the enlargement or dilution of rights and
benefits under such Grants; provided, however, that any fractional shares
resulting from such adjustment shall be eliminated. Any adjustments to
outstanding Grants shall be consistent with section 409A and 422 of the Code, to
the extent applicable. The adjustments determined by the Board shall be final,
binding and conclusive.

4. Eligibility for Participation

(a) All key employees of the Company and its subsidiaries (“Employees”),
including Employees who are officers or members of the Board, shall be eligible
to participate in the Plan. Any consultants who perform valuable services to the
Company or any of its subsidiaries (“Consultants”) and members of the Board who
are not Employees (“Non-Employee Directors”) shall be eligible to participate in
the Plan, but shall not be eligible to receive Incentive Stock Options.
Consultants who perform services to the Company or any of its subsidiaries shall
be eligible to participate in the Plan if the Consultants render bona fide
services and such services are not in connection with the offer or sale of
securities in a capital-raising transaction.

(b) The Board shall select the Employees, Consultants and Non-Employee Directors
to receive Grants and shall determine the number of shares of Company Stock
subject to a particular Grant in such manner as the Board determines. Employees,
Consultants and Non-Employee Directors who receive Grants under this Plan shall
hereinafter be referred to as “Grantees”. If a committee is appointed to
administer the Plan, the Board shall nevertheless approve all Grants to
Non-Employee Directors.

(c) Nothing contained in this Plan shall be construed to (i) limit the right of
the Board to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including options granted to employees
thereof who become Employees of the Company, or for other proper corporate
purpose, or (ii) limit the right of the Company to grant stock options or make
other awards outside of this Plan.

5. Stock Options

(a) Number of Shares. The Board shall determine the number of shares of Company
Stock that will be subject to each Grant of Options to Employees, Consultants
and Non-Employee Directors.

(b) Type of Option and Price.

(i) The Board may grant Options intended to qualify as “incentive stock options”
within the meaning of section 422 of the Code (“Incentive Stock Options”) or
options that are not intended so to qualify (“Nonqualified Stock Options”) or
any combination of Incentive Stock Options and Nonqualified Stock Options, all
in accordance with the terms and conditions set forth herein.

 

3



--------------------------------------------------------------------------------

(ii) The purchase price (the “Exercise Price”) of Company Stock subject to an
Option shall be determined by the Board and shall be equal to or greater than
the Fair Market Value (as defined below) of a share of Company Stock on the date
the Option is granted; provided, however, that (x) the Exercise Price of an
Incentive Stock Option shall be equal to, or greater than, the Fair Market Value
of a share of Company Stock on the date the Incentive Stock Option is granted
and (y) an Incentive Stock Option may not be granted to an Employee who, at the
time of grant, owns stock possessing more than 10 percent of the total combined
voting power of all classes of stock of the Company or any parent or subsidiary
of the Company, unless the Exercise Price per share is not less than 110% of the
Fair Market Value of Company Stock on the date of grant.

(iii) If the Company Stock is traded in a public market, then the Fair Market
Value per share shall be determined as follows: (x) if the principal trading
market for the Company Stock is a national securities exchange or the National
Market segment of the Nasdaq Stock Market, the last reported sale price thereof
on the relevant date or (if there were no trades on that date) the latest
preceding date upon which a sale was reported, or (y) if the Company Stock is
not principally traded on such exchange or market, the mean between the last
reported “bid” and “asked” prices of Company Stock on the relevant date, as
reported on Nasdaq or, if not so reported, as reported by the National Daily
Quotation Bureau, Inc. or as reported in a customary financial reporting
service, as applicable and as the Board determines. If the Company Stock is not
traded in a public market or subject to reported transactions or “bid” or
“asked” quotations as set forth above, the Fair Market Value per share shall be
as determined by the Board.

(c) Option Term. The Board shall determine the term of each Option, which shall
not exceed ten years from the date of grant. However, an Incentive Stock Option
may not be granted to an Employee who, at the time of grant, owns stock
possessing more than 10 percent of the total combined voting power of all
classes of stock of the Company or any parent or subsidiary of the Company,
unless the Option term does not exceed five years from the date of grant.

(d) Exercisability of Options. Options shall become exercisable in accordance
with the terms and conditions determined by the Board and specified in the Grant
Instrument. The Board may accelerate the exercisability of any or all
outstanding Options at any time for any reason.

(e) Termination of Employment, Disability or Death.

(i) Except as provided below, an Option may only be exercised while the Grantee
is employed by the Company as an Employee, Consultant or member of the Board. In
the event that a Grantee ceases to be employed by the Company for any reason
other than a “disability”, death, or “termination for cause”, any Option which
is otherwise exercisable by the Grantee shall terminate unless exercised within
90 days of the date on which the Grantee ceases to be employed by the Company
(or within such other period of time as may be specified in the Grant
Instrument), but in any event no later than the date of expiration of the Option
term. Any of the Grantee’s Options that are not otherwise exercisable as of the
date on which the Grantee ceases to be employed by the Company shall terminate
as of such date.

 

4



--------------------------------------------------------------------------------

(ii) In the event the Grantee ceases to be employed by the Company on account of
a “termination for cause” by the Company, any Option held by the Grantee shall
terminate as of the date the Grantee ceases to be employed by the Company.

(iii) In the event the Grantee ceases to be employed by the Company because the
Grantee is “disabled”, any Option which is otherwise exercisable by the Grantee
shall terminate unless exercised within one year after the date on which the
Grantee ceases to be employed by the Company (or within such other period of
time as may be specified in the Grant Instrument), but in any event no later
than the date of expiration of the Option term. Any of the Grantee’s Options
which are not otherwise exercisable as of the date on which the Grantee ceases
to be employed by the Company shall terminate as of such date.

(iv) If the Grantee dies while employed by the Company or within 90 days after
the date on which the Grantee ceases to be employed on account of a termination
of employment specified in Section 5(e)(i) above (or within such other period of
time as may be specified in the Grant Instrument), any Option that is otherwise
exercisable by the Grantee shall terminate unless exercised within one year
after the date on which the Grantee ceases to be employed by the Company (or
within such other period of time as may be specified in the Grant Instrument),
but in any event no later than the date of expiration of the Option term. Any of
the Grantee’s Options that are not otherwise exercisable as of the date on which
the Grantee ceases to be employed by the Company shall terminate as of such
date.

(v) For purposes of this Section 5(e) and Sections 6 and 7:

(A) The term “Company” shall mean the Company and its subsidiaries.

(B) “Employed by the Company” shall mean employment as an Employee, Consultant
or member of the Board (so that, for purposes of exercising Options and SARs and
satisfying conditions with respect to Restricted Stock, a Grantee shall not be
considered to have terminated employment until the Grantee ceases to be an
Employee, Consultant and member of the Board), unless the Board determines
otherwise in the Grant Instrument.

(C) “Disability” shall mean a Grantee’s becoming disabled within the meaning of
section 22(e)(3) of the Code.

(D) “Termination for cause” shall mean, except to the extent otherwise provided
in a Grantee’s Grant Instrument, a finding by the Board, after full
consideration of the facts presented on behalf of both the Company and the
Grantee, that the Grantee has breached his or her employment or service contract
with the Company, or has been engaged in disloyalty to the Company, including,
without limitation, fraud, embezzlement, theft, commission of a felony or proven
dishonesty in the course of his or her employment or service, or has disclosed
trade secrets or confidential information of the Company to persons not entitled
to receive such information. In the event a Grantee’s employment is terminated
for cause, in addition to the immediate termination of all Grants, the Grantee
shall automatically forfeit all Option shares for any exercised portion of an
Option for which the Company has not yet delivered the share certificates, upon
refund by the Company of the Exercise Price paid by the Grantee for such shares.

 

5



--------------------------------------------------------------------------------

(f) Exercise of Options.

(i) The Grantee shall pay the Exercise Price for an Option as specified in the
Grant Instrument (w) in cash, (x) with the approval of the Board, by delivering
shares of Company Stock owned by the Grantee (including Company Stock acquired
in connection with the exercise of an Option, subject to such restrictions as
the Board deems appropriate) and having a Fair Market Value on the date of
exercise equal to the Exercise Price, (y) through a broker-assisted exercise as
described below, or (z) through any combination of the foregoing. The Grantee
shall pay the Exercise Price and the amount of any withholding tax due (pursuant
to Section 9) promptly, but in no event later than the date of delivery of the
shares. Shares of Company Stock shall not be issued upon exercise of an Option
until the Exercise Price is fully paid and any required withholding is made.

(ii) A Grantee may exercise an Option by delivering to the Company a notice of
exercise, in accordance with procedures permitted by Regulation T of the Federal
Reserve Board, instructing the Company to deliver shares of Company Stock due
upon the exercise of the Option to any registered broker or dealer designated by
the Board in lieu of delivery to the Grantee. Such instructions shall designate
the account into which the shares are to be deposited.

(g) Limit on Incentive Stock Options. Each Incentive Stock Option shall provide
that, if the aggregate Fair Market Value of the stock on the date of the grant
with respect to which Incentive Stock Options are exercisable for the first time
by a Grantee during any calendar year, under the Plan or any other stock option
plan of the Company or a parent or subsidiary, exceeds $100,000, then the
option, as to the excess, shall be treated as a Nonqualified Stock Option. An
Incentive Stock Option shall not be granted to any person who is not an Employee
of the Company or a parent or subsidiary (within the meaning of section 424(f)
of the Code).

6. Restricted Stock Grants

The Board may issue shares of Company Stock to an Employee, Consultant or
Non-Employee Director under a Grant of Restricted Stock, upon such terms as the
Board deems appropriate. The following provisions are applicable to Restricted
Stock:

(a) General Requirements. Shares of Company Stock issued pursuant to Restricted
Stock Grants may be issued for consideration or for no consideration, as
determined by the Board. The Board shall establish conditions under which
restrictions on shares of Restricted Stock shall lapse over a period of time or
according to such other criteria as the Board deems appropriate. The period of
time during which the Restricted Stock will remain subject to restrictions will
be designated in the Grant Instrument as the “Restriction Period”.

(b) Number of Shares. The Board shall determine the number of shares of Company
Stock to be issued pursuant to a Restricted Stock Grant and the restrictions
applicable to such shares.

 

6



--------------------------------------------------------------------------------

(c) Requirement of Employment. If the Grantee ceases to be employed by the
Company (as defined in Section 5(e)) during a period designated in the Grant
Instrument as the Restriction Period, or if other specified conditions are not
met, the Restricted Stock Grant shall terminate as to all shares covered by the
Grant as to which the restrictions have not lapsed, and those shares of Company
Stock must be immediately returned to the Company. The Board may, however,
provide for complete or partial exceptions to this requirement as it deems
appropriate.

(d) Restrictions on Transfer and Legend on Stock Certificate. During the
Restriction Period, a Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the shares of Restricted Stock except to a Successor
Grantee under Section 9(a). Each certificate for a share of Restricted Stock
shall contain a legend giving appropriate notice of the restrictions in the
Grant. The Grantee shall be entitled to have the legend removed from the stock
certificate covering the shares when all restrictions on such shares have
lapsed. The Board may determine that the Company will not issue certificates for
shares of Restricted Stock until all restrictions on such shares have lapsed, or
that the Company will retain possession of certificates for shares of Restricted
Stock until all restrictions on such shares have lapsed.

(e) Right to Vote and to Receive Dividends. Unless the Board determines
otherwise, during the Restriction Period, the Grantee shall have the right to
vote shares of Restricted Stock and to receive any dividends or other
distributions paid on such shares, subject to any restrictions deemed
appropriate by the Board.

(f) Lapse of Restrictions. All restrictions imposed on Restricted Stock shall
lapse upon the expiration of the applicable Restriction Period and the
satisfaction of all conditions imposed by the Board. The Board may determine, as
to any or all Restricted Stock Grants, that the restrictions shall lapse without
regard to any Restriction Period.

7. Stock Appreciation Rights

(a) General Requirements. The Board may grant SARs to an Employee, Consultant or
Non-Employee Director separately or in tandem with any Option (for all or a
portion of the applicable Option). Tandem SARs may be granted either at the time
the Option is granted or at any time thereafter while the Option remains
outstanding; provided, however, that, in the case of an Incentive Stock Option,
SARs may be granted only at the time of the Grant of the Incentive Stock Option.
The Board shall establish the base amount of the SAR at the time the SAR is
granted. The base amount of each SAR shall not be less than the Fair Market
Value of a share of Company Stock as of the date of Grant of the SAR.

(b) Tandem SARs. In the case of tandem SARs, the number of SARs granted to a
Grantee that shall be exercisable during a specified period shall not exceed the
number of shares of Company Stock that the Grantee may purchase upon the
exercise of the related Option during such period. Upon the exercise of an
Option, the SARs relating to the Company Stock covered by such Option shall
terminate. Upon the exercise of SARs, the related Option shall terminate to the
extent of an equal number of shares of Company Stock.

(c) Exercisability. An SAR shall be exercisable during the period specified by
the Board in the Grant Instrument and shall be subject to such vesting and other
restrictions as may

 

7



--------------------------------------------------------------------------------

be specified in the Grant Instrument. The Board may accelerate the
exercisability of any or all outstanding SARs at any time for any reason. SARs
may only be exercised while the Grantee is employed by the Company or during the
applicable period after termination of employment as described in Section 5(e).
A tandem SAR shall be exercisable only during the period when the Option to
which it is related is also exercisable.

(d) Value of SARs. When a Grantee exercises SARs, the Grantee shall receive in
settlement of such SARs an amount equal to the value of the stock appreciation
for the number of SARs exercised, payable in cash, Company Stock or a
combination thereof. The stock appreciation for an SAR is the amount by which
the Fair Market Value of the underlying Company Stock on the date of exercise of
the SAR exceeds the base amount of the SAR as described in Subsection (a).

(e) Form of Payment. The Board shall determine whether the appreciation in an
SAR shall be paid in the form of cash, shares of Company Stock, or a combination
of the two, in such proportion as the Board deems appropriate. For purposes of
calculating the number of shares of Company Stock to be received, shares of
Company Stock shall be valued at their Fair Market Value on the date of exercise
of the SAR. If shares of Company Stock are to be received upon exercise of an
SAR, cash shall be delivered in lieu of any fractional share.

8. Stock Units.

The Board may grant Stock Units representing one or more shares of Company Stock
to an Employee, Non-Employee Director or Consultant, upon such terms and
conditions as the Board deems appropriate. The following provisions are
applicable to Stock Units:

(a) Crediting of Units. Each Stock Unit shall represent the right of the Grantee
to receive an amount based on the value of a share of Company Stock, if
specified conditions are met. All Stock Units shall be credited to bookkeeping
accounts established on the Company’s records for purposes of the Plan.

(b) Terms of Stock Units. The Board may grant Stock Units that are payable if
specified performance goals or other conditions are met, or under other
circumstances. Stock Units may be paid at the end of a specified performance
period or other period, or payment may be deferred to a date authorized by the
Board. The Board shall determine the number of Stock Units to be granted and the
requirements applicable to such Stock Units.

(c) Requirement of Employment or Service. Unless the Board determines otherwise,
if the Grantee ceases to be employed by, or provide service to, the Company
during a specified period, or if other conditions established by the Board are
not met, the Grantee’s Stock Units shall be forfeited. The Board may, however,
provide for complete or partial exceptions to this requirement as it deems
appropriate.

(d) Payment With Respect to Stock Units. Payments with respect to Stock Units
may be made in cash, in Company Stock, or in a combination of the two, as
determined by the Board.

 

8



--------------------------------------------------------------------------------

(e) Dividend Equivalents. The Board may grant Dividend Equivalents (as defined
below) in connection with Stock Units. Dividend Equivalents may be paid
currently or accrued upon such terms as the Board may establish, and may be
payable in cash, shares of Company Stock, or such form as dividends are paid on
Company Stock. For purposes of the Plan, the term “Dividend Equivalent” shall
mean an amount determined by multiplying the number of shares of Company Stock
subject to a Stock Unit by the per-share cash dividend paid by the Company on
its outstanding Company Stock, or the per-share fair market value (as determined
by the Board) of any dividend paid on outstanding Company Stock in consideration
other than cash.

9. Withholding of Taxes

(a) All Grants under the Plan shall be subject to applicable federal (including
FICA), state and local tax withholding requirements. The Company shall have the
right to deduct from all Grants paid in cash, or from other wages paid to the
Grantee, any federal, state or local taxes required by law to be withheld with
respect to such Grants. In the case of Options and other Grants paid in Company
Stock, the Company may require the Grantee or other person receiving such shares
to pay to the Company the amount of any such taxes that the Company is required
to withhold with respect to such Grants, or the Company may deduct from other
wages paid by the Company the amount of any withholding taxes due with respect
to such Grants.

(b) If the Grant Instrument (or an amendment) so provides, a Grantee may elect
to satisfy the Company’s income tax withholding obligation with respect to a
Grant by having shares withheld up to an amount that does not exceed the
Grantee’s minimum applicable withholding tax rate for federal (including FICA),
state and local tax liabilities. The election must be in a form and manner
prescribed by the Board and may be subject to the prior approval of the Board.

10. Transferability of Grants

(a) Only the Grantee may exercise rights under a Grant during the Grantee’s
lifetime. The Grantee may not transfer those rights except by will or by the
laws of descent and distribution or, with respect to Grants other than Incentive
Stock Options, if permitted in any specific case by the Board pursuant to a
domestic relations order (as defined under the Code or Title I of the Employee
Retirement Income Security Act of 1974, as amended, or the regulations
thereunder). When a Grantee dies, the representative or other person entitled to
succeed to the rights of the Grantee (“Successor Grantee”) may exercise such
rights. A Successor Grantee must furnish proof satisfactory to the Company of
his or her right to receive the Grant under the Grantee’s will or under the
applicable laws of descent and distribution.

(b) Notwithstanding the foregoing, the Board may provide, in a Grant Instrument,
that a Grantee may transfer Nonqualified Stock Options to family members or
other persons or entities according to such terms as the Board may determine,
provided that the Grantee receives no consideration for the transfer of an
Option and the transferred Option continues to be subject to the same terms and
conditions as were applicable to the Option immediately before the transfer.

 

9



--------------------------------------------------------------------------------

11. Change of Control of the Company

As used herein, a “Change of Control” shall be deemed to have occurred if:

(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) (other than a person who is a shareholder of the Company as of the
original effective date of this Plan) becomes a “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing more than 50% of the voting power of the then
outstanding securities of the Company; or

(b) The shareholders of the Company approve (or, if shareholder approval is not
required, the Board approves) an agreement providing for (i) the merger or
consolidation of the Company with another corporation where the shareholders of
the Company, immediately prior to the merger or consolidation, will not
beneficially own, immediately after the merger or consolidation, shares
entitling such shareholders to more than 50% of all votes to which all
shareholders of the surviving corporation would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote), or where the members of the Board,
immediately prior to the merger or consolidation, would not, immediately after
the merger or consolidation, constitute a majority of the board of directors of
the surviving corporation, (ii) the sale or other disposition of all or
substantially all of the assets of the Company, or (iii) a liquidation,
dissolution or statutory exchange of the Company.

12. Consequences of a Change of Control

(a) Upon a Change of Control, unless the Board determines otherwise, (i) the
Company shall provide each Grantee who holds outstanding Grants written notice
of such Change of Control, (ii) all outstanding Options and SARs shall
automatically accelerate and become fully exercisable, (iii) the restrictions
and conditions on all outstanding Restricted Stock shall immediately lapse, and
(iv) all outstanding Stock Units shall become vested and shall be paid in full.

(b) Unless the Board determines otherwise, upon a Change of Control where the
Company is not the surviving corporation (or survives only as a subsidiary of
another corporation), all outstanding Grants shall be assumed by, or replaced
with comparable options, rights or stock by, the surviving corporation.

(c) Notwithstanding the foregoing, subject to subsection (d) below, in the event
of a Change of Control, the Board may take one or both of the following actions:
the Board may (i) require that Grantees surrender their outstanding Options and
SARs in exchange for a payment by the Company, in cash or Company Stock as
determined by the Board, in an amount equal to the amount by which the then Fair
Market Value of the shares of Company Stock subject to the Grantee’s outstanding
Options and SARs exceeds the Exercise Price of the Options or the base amount of
the SARs, as applicable, or (ii) after giving Grantees an opportunity to
exercise their outstanding Options and SARs, terminate any or all unexercised
Options and SARs at such time as the Board deems appropriate. Such surrender or
termination shall take place as of the date of the Change of Control or such
other date as the Board may specify.

 

10



--------------------------------------------------------------------------------

(d) Notwithstanding anything in the Plan to the contrary, in the event of a
Change of Control, the Board shall not have the right to take actions described
in the Plan (including without limitation actions described in Subsection
(c) above) that would make the Change of Control ineligible for pooling of
interests accounting treatment or that would make the Change of Control
ineligible for desired tax treatment if, in the absence of such right, the
Change of Control would qualify for such treatment and the Company intends to
use such treatment with respect to the Change of Control.

13. Requirements for Issuance of Shares

(a) The Board may require that a Grantee execute a shareholder’s agreement, with
such terms as the Board deems appropriate, with respect to any Company Stock
distributed pursuant to this Plan.

(b) No Company Stock shall be issued or transferred in connection with any Grant
hereunder unless and until all legal requirements applicable to the issuance or
transfer of such Company Stock have been complied with to the satisfaction of
the Board. The Board shall have the right to condition any Grant made to any
Grantee hereunder on such Grantee’s undertaking in writing to comply with such
restrictions on his or her subsequent disposition of such shares of Company
Stock as the Board shall deem necessary or advisable as a result of any
applicable law, regulation or official interpretation thereof and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Company Stock issued under the Plan will be
subject to such stop-transfer orders and other restrictions as may be applicable
under such laws, regulations and other obligations of the Company, including any
requirement that a legend or legends be placed thereon.

14. Amendment and Termination of the Plan

(a) Amendment. The Board may amend or terminate the Plan at any time; provided,
however, that any amendment that increases the aggregate number of shares of
Company Stock that may be issued under the Plan (other than by operation of
Section 3(b)) shall be subject to approval by the shareholders of the Company,
and provided, further, that, after the effective date of a Public Offering, the
Board shall not amend the Plan without shareholder approval if such approval is
required by section 162(m) of the Code.

(b) Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of its effective date, unless the Plan is
terminated earlier by the Board or unless it is extended by the Board with the
approval of the shareholders.

(c) Termination and Amendment of Outstanding Grants. A termination or amendment
of the Plan that occurs after a Grant is made shall not materially impair the
rights of a Grantee unless the Grantee consents or unless the Board acts under
Section 20(b). The termination of the Plan shall not impair the power and
authority of the Board with respect to an outstanding Grant. Whether or not the
Plan has terminated, an outstanding Grant may be terminated or amended under
Section 20(b) or may be amended by agreement of the Company and the Grantee
consistent with the Plan.

 

11



--------------------------------------------------------------------------------

(d) Governing Document. The Plan shall be the controlling document. No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner. The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.

15. Funding of the Plan

This Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Grants under this Plan. In no event shall interest be paid or
accrued on any Grant, including unpaid installments of Grants.

16. Rights of Participants

Nothing in this Plan shall entitle any Employee, Consultant, Non-Employee
Director or other person to any claim or right to be granted a Grant under this
Plan. Neither this Plan nor any action taken hereunder shall be construed as
giving any individual any rights to be retained by or in the employ of the
Company or any other employment rights.

17. No Fractional Shares

No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan or any Grant. The Board shall determine whether cash, other awards or
other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

18. Headings

Section headings are for reference only. In the event of a conflict between a
title and the content of a Section, the content of the Section shall control.

19. Effective Date of the Plan.

(a) The original effective date of the Plan was January 21, 1997. The Plan was
previously amended and restated effective July 25, 2005. The Plan, as amended
and restated herein, shall be effective as of March 6, 2007.

(b) The provisions of the Plan that are applicable after a Public Offering of
Company stock shall be effective, if at all, upon the initial registration of
the Company stock under section 12(g) of the Exchange Act, and shall remain
effective thereafter for so long as such stock is so registered.

20. Miscellaneous

(a) Substitute Grants. The Board may make a Grant to an employee of another
corporation who becomes an Employee by reason of a corporate merger,
consolidation, acquisition of stock or property, reorganization or liquidation
involving the Company or any of

 

12



--------------------------------------------------------------------------------

its subsidiaries in substitution for a stock option or restricted stock grant
made by such corporation. The terms and conditions of the substitute grant may
vary from the terms and conditions required by the Plan and from those of the
substituted stock incentives. The Board shall prescribe the provisions of the
substitute grants.

(b) Compliance with Law. The Plan, the exercise of Options and SARs and the
obligations of the Company to issue or transfer shares of Company Stock under
Grants shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required. With respect to persons
subject to section 16 of the Exchange Act, after a Public Offering, it is the
intent of the Company that the Plan and all transactions under the Plan comply
with all applicable provisions of Rule 16b-3 or its successors under such Act.
The Board may revoke any Grant if it is contrary to law or modify a Grant to
bring it into compliance with any valid and mandatory government regulation. The
Board may also adopt rules regarding the withholding of taxes on payments to
Grantees. The Board may, in its sole discretion, agree to limit its authority
under this Section.

(c) Ownership of Stock. A Grantee or Successor Grantee shall have no rights as a
shareholder with respect to any shares of Company Stock covered by a Grant until
the shares are issued or transferred to the Grantee or Successor Grantee on the
stock transfer records of the Company.

(d) Governing Law. The validity, construction, interpretation and effect of the
Plan and Grant Instruments issued under the Plan shall exclusively be governed
by and determined in accordance with the law of the Commonwealth of
Pennsylvania.

 

13